PER CURIAM: Arrington Oliver appeals the denial of his successive motion to vacate his sentence. 28 U.S.C. § 2255. Oliver applied for leave to file a successive motion on the ground that, in the wake of Johnson v. United States, — U.S, — 136 S.Ct. 2551, 192 L.Ed.2d 569 (2015), his prior convictions for attempted second degree murder, battery of a law enforcement officer, and carrying a concealed firearm no longer qualified as crimes of violence under the Armed Career Criminal Act, 18 U.S.C. § 924(c), We granted Oliver’s application based on our “threshold determination [that he had] presented a prima facie case under Johnson,” and we instructed the district court to determine whether Oliver had satisfied the statutory criteria for filing a successive motion, 28 U.S.C. § 2255(h). See In re Moore, 830 F.3d 1268, 1270-73 (11th Cir. 2016). The district court failed to decide whether Oliver satisfied the requirements of section 2255(h), which is a threshold jurisdictional issue that must be decided before delving-into the merits of the successive motion. See Farris v. United States, 333 F.3d 1211, 1216 (11th Cir. 2003). We vacate and remand for the district court to decide the jurisdictional issue. VACATED AND REMANDED.